Sherwood, C. J.
Action on a memorandum, before a justice of the peace, in this form :
“LeRoy, Barton County, Mo., Sept. 19th, 1872.—C. S. Nicholson, debtor to Marion Swartz, fourteen dollars.”
*509Plaintiff' had judgment before the magistrate and on appeal to the circuit court also, notwithstanding the objections of the defendant, and his motion to dismiss. Sec. 13, 2 "Wag. Stat. 814, requires in a suit like the present, “A statement of the facts constituting the cause of action to be filed with the justice,” &c. As no such statement was filed, the motion of defendant should have prevailed, and Bra-shears v. Strode, (46 Mo. 221), is directly in point.
Judgment reversed.
All concur.
Reversed.